Citation Nr: 1747663	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-06 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for right knee patellofemoral pain syndrome, currently rated at 10 percent.  

2.  Entitlement to an increased rating for left knee degenerative joint disease, currently rated at 10 percent.  

3.  Entitlement to an increased rating for lumbosacral strain, rated at 10 percent prior to March 9, 2016, and 20 percent thereafter.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from October 1998 to November 2003.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2017, the Veteran testified before the undersigned at a Travel Board hearing; a transcript of which is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required


REMAND

The Board regrets that a remand of the claims will cause further delay.  However, given the current record on appeal, and the nature of the claims, the Board finds that a remand is necessary for the proper adjudication of these claims.  

Regarding the Veteran's claims for a higher rating for his low back and bilateral knee disabilities, the Board must consider this case in light of the Court of Appeals for Veterans Claims decision, Correia v. McDonald, 28 Vet. App. 158 (2016).  

Further, the Board notes that Veteran testified that he had been obtaining treatment at VA facilities in Georgia and Alabama.  In June 2010, the Veteran advised that he had been receiving VA treatment in: Columbus, Georgia; Tuskegee, Alabama; Montgomery, Alabama; and Birmingham, Alabama.  The Board observes that the September 2010 rating decision, February 2012 Statement of Case, the August 2016 Supplemental Statement of Case, and the August 2016 rating decision relied on VA records that are not within the Veteran's virtual claims file.  As such, these records must be associated with the record to allow for the proper adjudication of these claims.  

Additionally, the Board notes that in the May 2015 Congressional letter, the Veteran indicated that he was receiving Social Security Administration (SSA) disability benefits.  However, the record does not contain any SSA claims files, and there is no indication that VA sought these records.  As the Board is on notice that outstanding and pertinent federal records exist, a remand is necessary so VA may fulfill its duty to assist.

Accordingly, the case is REMANDED for the following action:

1. Please obtain all outstanding records of VA and non-VA treatment.  This is to include all VA records, including records from 2009 to the present from the Birmingham, Tuskegee, and Montgomery VA Medical Centers and any Georgia CBOC or other records from the Central Alabama Health Care System in addition to records from West Point Family Chiropractic located in West Point, Georgia, in 2016 and 2017, through a VA referral. 

2. Take appropriate action to locate all decisions and records, including medical records, associated with any claim for SSA disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.
 
3. After completion of 1 and 2, please arrange for VA examination(s) to evaluate the nature and severity of his service-connected thoracolumbar spine and right and left knees:  

a. The examiner is requested to describe all manifestations and symptomatology of the service-connected lumbar spine and knee disabilities, to include any neurological findings related to the lumbar spine disability.
b. Please test the Veteran's range of motion in active motion, passive motion, and, if possible, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct any of the required testing, or concludes that the required testing is not necessary in this case, it should be clearly explained as to why; and
c. The examiner should consider any flare-ups reported by the Veteran and describe thoroughly any related functional loss (i.e., in terms of additional range of motion loss).  If the Veteran is not experiencing a flare-up at the time of the examination, the examiner is requested to estimate any functional loss due to flare-ups in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner must indicate why.  

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

4. Finally, please readjudicate the claims.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


